DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The feature  “ upon detecting a problem related to hardware sharing, the cellular communication controller further reports an In Device Coexisting  indication message to the cellular system "  is raising a doubt as to possession of the claimed invention at the time of filing. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being un-patentable over Tercero WIPO Patent Application No.:( WO 2017/121460 A1) hereinafter referred as Tercero, in view of Ahn et al U.S. Patent No. :( US 9,398,482 B2) hereinafter referred as Ahn.
For claim 1, Tercero teaches a terminal comprising:
 a cellular communication controller that controls first radio communication with a cellular system (paragraph [0091], lines 1-6); and 
a different radio system communication controller that controls second radio communication with a fifth-generation (5G) radio system other than the cellular system (paragraph [0084], lines 1-6), wherein the cellular communication controller reports, to the cellular system, interference notice including information indicating interference between the first radio communication and the second radio communication based on information obtained in the first radio communication (paragraph [0130], lines 1-14) and (paragraphs [0149] and  [0154], lines 1-7). However, Tercero disclose all the subject matter of the claimed invention with the exemption of the wherein, upon detecting a problem related to hardware sharing, the cellular communication controller further reports an In-Device Coexistance Indication message to the cellular system as recited in claim 1.
Ahn from the same or analogous art teaches the wherein, upon detecting a problem related to hardware sharing, the cellular communication controller further reports an In-Device Coexistance lndication message to the cellular system (Column 9, lines 60-67)- (Column 10, lines 1-5). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the wherein, upon detecting a problem related to hardware sharing, the cellular communication controller further reports an In-Device Coexistance Indication message to the cellular system as taught by Ahn into the managing co-channel interference  of Tercero.   
The wherein, upon detecting a problem related to hardware sharing, the cellular communication controller further reports an In-Device Coexistance Indication message to the cellular system can be modify/implemented by combining the wherein, upon detecting a problem related to hardware sharing, the cellular communication controller further reports an In-Device Coexistance Indication message to the cellular system with the device. This process is implemented as a hardware solution or as firmware solutions of Ahn into the managing co-channel interference of Tercero.  As disclosed in Ahn, the motivation for the combination would be to use the cellular communication controller that reports an In-Device Coexisting indication message to the cellular system that Indicates frequencies of which technologies are interfered and gives 
For claim 2, Tercero teaches the terminal, wherein the obtained information includes location information obtained by base station positioning in the first radio communication (paragraph [0109], lines 9-11) and (paragraph [0136], lines 1-8).  
For claim 8, Tercero teaches a communication method by a terminal communicating with a cellular system and a fifth-generation (5G) radio system other than the cellular system, the method comprising:
 obtaining information in first radio communication with the cellular system (paragraph [0091], lines 1-6); and
 reporting, to the cellular system, interference notice including information indicating interference between the first radio communication and second radio communication with the 5G radio system (paragraph [0084], lines 1-6), (paragraph [0130], lines 1-14), (paragraphs [0149] and  [0154], lines 1-7). However, Tercero disclose all the subject matter of the claimed invention with the exemption of the obtained information,  wherein, upon detecting a problem related to hardware sharing, the terminal further reports an In-Device Coexisting Indication message to the cellular system as recited in claim 8.
Ahn from the same or analogous art teaches the obtained information,  wherein, upon detecting a problem related to hardware sharing, the terminal further reports an In-Device Coexisting Indication message to the cellular system (Column 9, lines 60-67)- (Column 10, lines 1-5). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the obtained information,  wherein, upon detecting a problem related to hardware sharing, the terminal further reports an In-Device Coexisting Indication message to the cellular system as taught by Ahn into the managing co-channel interference  of Tercero.   
The obtained information, wherein, upon detecting a problem related to hardware sharing, the terminal further reports an In-Device Coexisting Indication message to the cellular system can be modify/implemented by combining the obtained information, wherein, upon detecting a problem related to hardware sharing, the terminal further reports an In-Device Coexisting Indication message to the cellular system with the device. This process is implemented as a hardware solution or as firmware solutions of Ahn into the managing co-channel interference of Tercero.  As disclosed in Ahn, the motivation for the combination would be to use the cellular communication controller that reports an In-Device Coexisting indication message to the cellular .
Claim 6 is rejected under 35 U.S.C. 103 as being un-patentable over Tercero WIPO Patent Application No.:( WO 2017/121460 A1) hereinafter referred as Tercero, in view of Ahn et al U.S. Patent No. :( US 9,398,482 B2) hereinafter referred as Ahn, in further view of Koskinen et al   US Patent No.:( US 6,728,522 B1) hereinafter referred as Koskinen.
For claim 6, Tercero disclose all the subject matter of the claimed invention with the exemption of the obtained information includes communication quality of the first radio communication, and wherein the cellular communication controller controls a trigger condition for transmitting the interference notice on quality deterioration of the second radio communication, depending on the communication quality as recited in claim 6.
Koskinen from the same or analogous art teaches the obtained information includes communication quality of the first radio communication, and wherein the cellular communication controller controls a trigger condition for transmitting the interference notice on quality deterioration of the second radio communication, depending on the communication quality (paragraph [0059], lines 1-17).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the obtained information includes communication quality of the first radio communication, and wherein the cellular communication controller controls a trigger condition for transmitting the interference notice on quality deterioration of the second radio communication, depending on the communication quality as taught by Koskinen into the electronic device for providing communication function of Tercero.   
The obtained information includes communication quality of the first radio communication, and wherein the cellular communication controller controls a trigger condition for transmitting the interference notice on quality deterioration of the second radio communication, depending on the communication quality can be modify/implemented by combining the obtained information includes communication quality of the first radio communication, and wherein the cellular communication controller controls a trigger condition for transmitting the interference notice on quality deterioration of the second radio communication, depending on the communication quality with the device. This process is implemented as a hardware solution or as firmware solutions of Koskinen into the electronic device for providing communication function of Tercero. As disclosed in Koskinen the motivation for the combination would be to use the .
Claim 7 is rejected under 35 U.S.C. 103 as being un-patentable over Tercero WIPO Patent Application No.:( WO 2017/121460 A1) hereinafter referred as Tercero, in view of Ahn et al U.S. Patent No. :( US 9,398,482 B2) hereinafter referred as Ahn, in further view of Laukkanen et al   US Patent Application No.:( US 2016/0095012 A1) hereinafter referred as Laukkanen.
For claim 7, Tercero disclose all the subject matter of the claimed invention with the exemption of the obtained information includes a country code of the cellular system, and wherein the cellular communication controller controls a trigger condition for transmitting the interference notice on quality deterioration of the second radio communication, depending on the country code as recited in claim 7.
Laukkanen from the same or analogous art teaches the obtained information includes a country code of the cellular system, and wherein the cellular communication controller controls a trigger condition for transmitting the interference notice on quality deterioration of the second radio communication, depending on the country code (paragraph [0059], lines 1-17).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the obtained information includes a country code of the cellular system, and wherein the cellular communication controller controls a trigger condition for transmitting the interference notice on quality deterioration of the second radio communication, depending on the country code as taught by Laukkanen into the electronic device for providing communication function of Tercero.   
The obtained information includes a country code of the cellular system, and wherein the cellular communication controller controls a trigger condition for transmitting the interference notice on quality deterioration of the second radio communication, depending on the country code can be modify/implemented by combining the obtained information includes a country code of the cellular system, and wherein the cellular communication controller controls a trigger condition for transmitting the interference notice on quality deterioration of the second radio communication, depending on the country code with the device. This process is implemented as a hardware solution or as firmware solutions of Laukkanen into the electronic device for providing communication function of Tercero. As disclosed in Laukkanen the motivation for the combination would be to use the information that includes information that includes a country code of the cellular system controlling from the trigger condition the transmitting interference notice by the quality 
Allowable Subject Matter
Claims 3-5 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642